DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4, 6-9, 11-12, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to be more particularly directed to the solution described in the Specification, that is, to reduce the security camera power consumption by reducing the time spent in a high-power mode which captures, stores, transmits, and analyzes security video.  The specification seeks to reduce triggering of the high-power mode based on insignificant events detected by a passive sensor, and to provide a lower-power image acquisition mode that can be triggered instead of the high-power mode.
The claims modify the AAPA, by adding “recording, using the thermal image sensor, thermal image data of a scene in a field of view, wherein the thermal image data is derived from infrared radiation of the scene; … and analyzing, by a computing device in the security camera or communicatively coupled to the security camera, the thermal image data to determine whether to enter a third mode in which the video recorder is active.”  Of note that these steps are limited to capturing “image” data differentiated from “video” data captured in a high-power mode, and that the image data is processed by a local processor as opposed to being transmitted for processing to a security hub system in the high-power mode.
Although the prior art seems to indicate that it is obvious to generally use connected sensors to trigger other connected sensors in a similar manner, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483